COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case numbers: 01-18-00877-CV

Trial court case number: 18-CV-0884

Trial court:              10th District Court of Galveston County

        Appellant, Juan Enriquez, has filed a motion for extension of time to file his response to
appellee’s motion for rehearing and for en banc reconsideration. The motion is granted, and the
time to file appellant’s response is extended to December 30, 2020.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: December 8, 2020